DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 10/25/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 13 has been withdrawn; and (2) the 35 U.S.C. 102(a)(1) rejections of claims 11 and 13-15 over Saarinen have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				10-15
Withdrawn claims: 				1-9, 16-22
Previously cancelled claims: 		None
Newly cancelled claims:			11, 13-15
Amended claims: 				10
New claims: 					None
Claims currently under consideration:	10, 12
Currently rejected claims:			10, 12
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saarinen (US 2011/0250235; previously cited).
Regarding claim 10, Saarinen teaches an edible or drinkable composition (corresponding to the saccharide fraction being used in food or beverages [0202]) comprising alpha-1,6-mannans [0012], wherein the composition is at least 95% soluble [0163] and the composition comprises mannans or a combination of starch and mannans (corresponding to isolation of mannan with optional starch [0198]).  These disclosures mean that the ratio of soluble mannan/total mannan is at least 0.95 (corresponding to the composition comprising at least 95% soluble mannan and at most 5% insoluble mannan) and the ratio of soluble mannan/total dry matter is at least 0.95 (corresponding to the isolated mannan composition comprising only mannan or a combination of mannan and starch as the total dry weight of which at least 95% of the mannan is soluble), which fall within the claimed range.  Saarinen also teaches that the alpha-1,6-mannans are derived from yeast cell walls [0012].  Although Saarinen does not disclose that the alpha-1,6-mannans are derived from yeast cell walls that were treated with endoglucanase, Saarinen does teach that the mannans are released from the yeast cell wall material [0140].  Since endoglucanase merely releases mannans from the yeast cell wall by decomposing beta-1,3:1,6 glucans and not by acting directly on the mannans themselves, the alpha-1,6-mannans released from the yeast cell wall in Saarinen have the same structure as the claimed alpha-1,6-mannans.  Therefore, the absence of a structural difference between the alpha-1,6-mannans of Saarinen and the claimed alpha-1,6-mannans means that there is no patentable difference that distinguishes the claimed alpha-1,6-mannans from the ones of the prior art reference.
Regarding claim 12, Saarinen teaches the invention as described above in claim 10, including the composition is a food or feed product (corresponding to the saccharide fraction being used in food or beverages for humans or animals [0202]).

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claim 13: Applicant canceled the claim; therefore, the rejection of claim 13 is moot.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 10-15 over Saarinen: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claims 11 and 13-15.  Applicant amended claim 10 to recite that the alpha-1,6-mannans are derived from endoglucanase-treated yeast cells.  Applicant argued that Saarinen does not mention the decomposition of the yeast cell with an endoglucanase enzyme to release the mannans from the yeast cell wall (Applicant’s Remarks, page 5, paragraphs 1, 3-4).
However, as described in the rejection of amended claim 10 above, although Saarinen does not disclose that the alpha-1,6-mannans are derived from yeast cell walls that were treated with endoglucanase, the structure of the alpha-1,6-mannans disclosed in Saarinen (and consequently, the function of the disclosed alpha-1,6-mannans) will be the same as the claimed alpha-1,6-mannans as Saarinen teaches that the mannans are released from the yeast cell wall material [0140].  Since endoglucanase merely releases mannans from the yeast cell wall by decomposing beta-1,3:1,6 glucans and not by acting directly on the mannans themselves, the alpha-1,6-mannans released from the yeast cell wall in Saarinen have the same structure as the claimed alpha-1,6-mannans.  Therefore, the absence of a structural difference between the alpha-1,6-mannans of Saarinen and the claimed alpha-1,6-mannans means that there is no patentable difference that distinguishes the claimed alpha-1,6-mannans from the ones of the prior art reference.
Applicant argued that the Examiner’s interpretations and calculations of the ratio of soluble mannan/total mannan and the ratio of soluble mannan/total dry matter are incorrect.  Applicant stated that Saarinen does not teach compositions which contain only mannans as [0026] of Saarinen states that its compositions contains mannans and different forms of beta-glucans.  Applicant stated that the compositions may also comprise additional components such as starch in an amount of up to 50 wt.% as stated in [0170] of Saarinen.  Applicant stated that the disclosure regarding solubility in [0163] of Saarinen refers to the solubility of the composition as a whole, and not specifically to the solubility of mannans.  Applicant stated that these disclosures conclude that Saarinen fails to disclose the claimed ratio of soluble mannan/total mannan and the claimed ratio of soluble mannan/total dry matter (Applicant’s Remarks, page 5, paragraph 5 – page 6, paragraph 1).
However, the Examiner points out that Saarinen teaches compositions comprising a combination of mannans and beta-glucans as described in [0026] and also teaches a composition that is further purified to isolate mannans from the composition [0198], thereby creating a composition that comprises only of mannans.  Since this composition comprises only mannans and Saarinen teaches that its composition is at least 95% soluble [0163], Saarinen discloses a composition comprising at least 95 wt.% of soluble mannans, which implies a content of 0-5 wt.% of insoluble mannans.  Therefore, the ratio of soluble mannan/total mannan is at least 0.95 and the ratio of soluble mannan/total dry matter is 0.95, which fall within the claimed ranges.  Since the prior art has been shown to fully teach the features of amended claim 10 and dependent claim 12, Applicant’s arguments are unpersuasive and the rejections of claims 10 and 12 are maintained as written herein.  The rejections of claims 11 and 13-15 are moot due to their cancellation.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791